DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 14-16 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Ali (USPN 7,295,866, hereinafter Al-Ali ‘866) and evidenced by Diab et al. (USPN 6,088,607). In regard to claims 9 and 16, Al-Ali ‘866 discloses a monitoring device configured to be attached to a subject and a method of monitoring a subject via a monitoring device attached to the subject (Figs. 1-11 and associated descriptions), the monitoring device comprising: a photoplethysmography (PPG) sensor configured to measure physiological information from the subject (pulse oximeter, Figs. 1-3 and associated descriptions); and at least one processor configured to process a photoplethysmogram produced by the PPG sensor to generate a biometric parameter at different time intervals of the photoplethysmogram (pulse oximeter with signal processor 156, 210 and 310, Figs. 1-3 and associated descriptions; oxygen saturation, pulse rate and plethysmograph, Col 5 lines 4-18), wherein the at least one processor is configured .
In regard to claim 14 and 21, Al-Ali ‘866 discloses the monitoring device is configured to be positioned at or within an ear of the subject (the oximeter sensor can be attached to an earlobe of the user (incorporated reference recited in Col 1 lines 31-35 of Al-Ali ‘866; see Abstract of the incorporated reference Diab et al., USPN 6,088,607).
In regard to claim 15 and 22, Al-Ali ‘866 discloses the monitoring device is configured to be secured to an appendage of the subject (finger, Col 1 lines 16-25; finger/ toe, Abstract of the incorporated reference of Diab).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali ‘866 as applied to claims 9, 14-16 and 21-22 above, and further in view of Al-Ali et al. (USPN 8,340,817; hereinafter Al-Ali ‘817). In regard to claims 1 and 5, Al-Ali ‘866 discloses a monitoring device configured to be attached to a subject and a method of .
Al-Ali ‘866 discloses to determine heart rate from the signals of the PPG sensor the does not specifically disclose to process signals from the PPG sensor to determine RR-interval (RRi) for the subject.
Al-Ali ‘817 teaches an optical sensor/ oximeter (element 215, Fig. 2 and associated descriptions) comprises R-R interval /peak to peak analysis of the PPG signals for heart rate determination (Col 10 lines 15-40).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the heart/pulse determining function(s)/ step(s) (Al-Ali ‘866) with the R-R interval /peak to peak analysis as taught by Al-Ali ‘817 
In regard to claims 2 and 6, Al-Ali ‘866 as modified by Al-Ali ‘817 discloses the at least one processor is configured to reduce the sampling frequency of the PPG sensor in response to determining a pattern of heart rate below a threshold (sampling control 366, Fig. 3 and associated descriptions; sampling can be reduced or increased, Col 6 lines 18-33; event determination of a fast or irregular pulse rate or an unusual plethysmograph waveform, Col 6, lines 34-50; Figs. 4, 9 and 11 and associated descriptions of Al-Ali ‘866).
In regard to claims 3 and 7, Al-Ali ‘866 as modified by Al-Ali ‘817 discloses the monitoring device is configured to be positioned at or within an ear of the subject (the oximeter sensor can be attached to an earlobe of the user (incorporated reference recited in Col 1 lines 31-35 of Al-Ali ‘866; see Abstract of the incorporated reference of Diab).
In regard to claims 4 and 8, Al-Ali ‘866 as modified by Al-Ali ‘817 discloses the monitoring device is configured to be secured to an appendage of the subject ((finger, Col 1 lines 16-25; finger/ toe, Abstract of the incorporated reference of Diab)

Allowable Subject Matter
Claims 10-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regard to claims 10, 12, 17, and 19, Al-Ali ‘866 teaches a two-stage duty cycle control (Fig. 5) and increasing/ reducing sampling rate based on physiological events (see above). Lisogurski et al. (USPGPUB 2013/0324856 – applicant cited) teaches an optical physiological monitoring system comprises the change of emitter duty cycles and processor’s sampling based on the cardiac cycle includes a systole period and diastole period (Figs. 5-8 and 18). However, the prior art of record does not specifically disclose “the at least one processor is configured to generate the biometric parameter in a plurality of time intervals comprising at least three time intervals, and wherein the at least one processor is configured to cause an optical emitter of the PPG sensor to have a first polling rate in a first one of the plurality of time intervals, a second polling rate in a second one of the plurality of time intervals that is lower than the first polling rate, and a third polling rate in a third one of the plurality of time intervals that is lower than the second polling rate” and “the processing comprises generating the biometric parameter in a plurality of time intervals comprising at least three time intervals, and wherein the at least one processor causes an optical emitter of the PPG sensor to have a first polling rate in a first one of the plurality of time intervals, a second polling rate in a second one of the plurality of time intervals that is lower than the first polling rate, and a third polling rate in a third one of the plurality of time intervals that is lower than the second polling rate”, in combination with the other claimed elements/ steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791